DETAILED ACTION
	This Office Action is in response to the amendment filed 01/29/2021.  Claims 1-20 are acknowledged as pending in this application with claims 14-20 being new.  The rejections of the previous Office Action are maintained.  New rejections necessitated by the amendment are presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second motor (claim 1) must be shown or the feature(s) canceled from the claim(s).  The drawings further do not show the second motor coupled to the second spool (claim 4), the second moor place in a lower portion of the exercise machine (claim 6), the second motor being located within the frame (claim 16), a longitudinal axis of the first motor and a longitudinal axis of the second motor are oriented along a vertical axis of the frame (claim 18), and the second spool is coupled to the second cable and the second motor (claim 19).   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide adequate support for the limitation “a longitudinal axis of the first motor and a longitudinal axis of the second motor are oriented along a vertical axis of the frame” in claim 18.  The disclosure further does not provide adequate support for the limitation, “wherein the second spool is coupled to the second cable and the second motor” in combination with the limitation “a longitudinal axis of the first spool and a longitudinal axis of the second spool are oriented along a vertical axis of the frame” in claims 19-20.  The disclosure only provides support for the longitudinal axes of the spools 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 10,500,442) in view of Boyette (US 8,900,099).
Regarding claim 1, Hong teaches an exercise machine comprising: a first motor (164) wherein the first motor drives a first cable portion and a second cable portion (cable portions supported by arms 130a and 130b, see Fig. 12); and a first arm (130a) and a second arm (130b), wherein the first arm positions the first cable portion, and the second arm positions the second cable portion, and wherein each arm is capable of being vertically pivoted and horizontally pivoted (column 2 lines 3-6).
Hong fails to teach two motors, wherein the first motor drives a first cable and the second motor drives a second cable.  Boyette teaches an exercise machine having first and second cables (222A, 222B) driven by first and second motors (221A, 221B), and further teaches that a two motor configuration (2B) is interchangeable with a single motor configuration (Fig. 2C).  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hong by providing a second motor such that the first motor drives a first cable and the second motor drives a second cable, as taught by Boyette, in order to provide for finer control of the tension of each cable.  

Regarding claim 3, Hong in view of Boyette teaches resistance generated by the at least one of the first motor and the second motor is based at least in part on a target weight (Hong, column 7 lines 60-65).
Regarding claim 4, Hong in view of Boyette teaches the first motor is coupled to a first spool; wherein the first cable is wound about the first spool; wherein the second motor is coupled to a second spool; and wherein the second cable is wound about the second spool (Hong spool 166, Boyette spool 206).
Regarding claim 5, Hong in view of Boyette teaches the first spool and the second spool are placed in a lower portion of the exercise machine (Hong 160).
Regarding claim 6, Hong in view of Boyette teaches the first motor and the second motor are placed in a lower portion of the exercise machine (Hong 160).
Regarding claim 8, Hong in view of Boyette teaches the exercise machine is capable of being floor mounted (Hong column 5 lines 48-50).
Regarding claim 10, Hong in view of Boyette teaches a given arm is capable of being locked in a fixed vertically pivoted position (Hong column 5 lines 20-30)
Regarding claim 11, Hong in view of Boyette teaches a given arm is capable of being locked such that the given arm is prevented from pivoting horizontally (Hong column 5 lines 20-30)
Regarding claim 12, Hong in view of Boyette teaches the first cable is coupled between the first motor and a first actuator (Hong 110).
Regarding claim 13, Hong in view of Boyette teaches the first actuator comprises a handle (Hong 110).

Regarding claim 15, Hong in view of Boyette teaches the first cable is run through the first arm and the second cable is run through the second arm (see Hong, Fig. 2).
Regarding claim 16, Hong in view of Boyette teaches a frame (150, frame containing 160), wherein the first motor and the second motor are located within the frame, wherein the first arm is located at a first side of the frame and the second arm is located at a second side of the frame, wherein the first side and the second side are opposite sides of the frame (see Hong Fig. 1).
Regarding claim 19, the combination of Hong in view of Boyette yields a machine comprising a first spool and a second spool, wherein the first spool and the second spool are located within the frame, wherein the first spool is coupled to the first cable and the first motor, wherein the second spool .

Claims 7, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 10,500,442) in view of Boyette (US 8,900,099) as applied to claim 1 above, and further in view of Jorgensen (US 6,142,919).
Hong in view of Boyette does not specifically disclose the exercise machine being wall mountable.  Jorgensen teaches an exercise device comprising a wall bracket (20, 25) for hanging the machine on the wall.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hong in view of Boyette by replacing the feet with a wall bracket, as taught by Jorgensen, in order to provide a more compact device.

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that the proposed modification would change the principle of operation of the primary reference and require a substantial reconstruction and redesign of the reference.  Applicant argues that the pulley mechanism would have to be redesigned to accommodate two cables as well as decouple the forces applied by the first and second handle.  This is not persuasive.  The proposed modification can be performed in at least two different ways, both of which are well within the abilities of one of ordinary skill in the art.  First, the pulley system (Fig. 11) taught by Hong can be duplicated, and one pulley system can be provided for each motor.  Alternatively, the force transmission taught by Boyette can be adopted, where the cable runs directly to the motor without an intermediate fixing sheave.  Applicant states that the modification would change the principle of operation of Boyette.  This is not persuasive because the resultant device would still operate by providing force from a motor to a handle at the end of a cable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784